Allowable Subject Matter
Claims 1, 8-11, 13-15, 17, 18, and 21-28 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claims 1, 17, and 18 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.
Independent claims 1, 17, and 18 identify the uniquely distinct features "a second operation member different from the first operation member; and at least one memory and at least one processor which function as:
a first selection unit configured to select one of die a plurality of items included in a first layer in response to an operation on the first operation member; and
a second selection unit configured to select one of a plurality of items included in a second layer in response to an operation on the second operation member, the plurality of items included in the second layer becoming selectable as a result of selection of an item among the plurality of items included in the first layer; and
a display control unit configured to perform control to arrange, and display on a first display, the plurality of items included in the first layer in a first direction and arrange, and display on the first display, the plurality of items included in the second layer in the first direction such that the item that is currently selected among the plurality of items included in the first layer and the item that is currently selected among the plurality of items included in the second layer are arranged and displayed adjacent to each other in a second direction orthogonal to the first direction.
wherein the display control unit does not change display positions of the plurality of items included in the first layer even when the selected item in the first layer is changed to another item by an operation on the first operation member, and, in response to a change of the selected item in the second layer to another item by an operation on the second operation member, the display control unit changes display positions of the plurality of items included in the second layer such that the selected item in the second layer after the change comes to a position adjacent in the second direction to a display position of the selected item in the first layer and, in addition, displays a setting content of the selected item in the second layer in a display region of the selected item in the first layer, 
wherein, after the selected item in the second layer is changed in response to an operation on the second operation member, the selected item in the first layer is changeable in response to an operation on the first operation member, and wherein, each time the selected item in the first layer is changed to another item in response to an operation on the first operation member, the display control unit performs control to change display of the selected item in the first layer displayed on the first display to display of the selected item in the second layer and arrange and display the selected item in the first layer and the selected item in the second layer adjacent to each other in the second direction".  
It is noted that the closest prior art, Ito (US Patent Pub. # 2008/0084398) relates to a user interface which is incorporated in a portable electronic device, provides the user with information, and accepts the user's operation, as well as to a digital camera equipped with the user interface.  Tarvainen (US Patent Pub. # 2014/0223376) relates generally to a user interface.  Yoshimi (US Patent Pub. # 2014/0078370) relates to display control and, more particularly, to a display control apparatus that can select any one of a plurality of displayed items by a touch operation and a method for controlling the display control apparatus.  Ito, Tarvainen, or Yoshimi do not specifically teach a second operation member different from the first operation member; and at least one memory and at least one processor which function as:
a first selection unit configured to select one of die a plurality of items included in a first layer in response to an operation on the first operation member; and
a second selection unit configured to select one of a plurality of items included in a second layer in response to an operation on the second operation member, the plurality of items included in the second layer becoming selectable as a result of selection of an item among the plurality of items included in the first layer; and
a display control unit configured to perform control to arrange, and display on a first display, the plurality of items included in the first layer in a first direction and arrange, and display on the first display, the plurality of items included in the second layer in the first direction such that the item that is currently selected among the plurality of items included in the first layer and the item that is currently selected among the plurality of items included in the second layer are arranged and displayed adjacent to each other in a second direction orthogonal to the first direction.
wherein the display control unit does not change display positions of the plurality of items included in the first layer even when the selected item in the first layer is changed to another item by an operation on the first operation member, and, in response to a change of the selected item in the second layer to another item by an operation on the second operation member, the display control unit changes display positions of the plurality of items included in the second layer such that the selected item in the second layer after the change comes to a position adjacent in the second direction to a display position of the selected item in the first layer and, in addition, displays a setting content of the selected item in the second layer in a display region of the selected item in the first layer, 
wherein, after the selected item in the second layer is changed in response to an operation on the second operation member, the selected item in the first layer is changeable in response to an operation on the first operation member, and wherein, each time the selected item in the first layer is changed to another item in response to an operation on the first operation member, the display control unit performs control to change display of the selected item in the first layer displayed on the first display to display of the selected item in the second layer and arrange and display the selected item in the first layer and the selected item in the second layer adjacent to each other in the second direction.  Therefore the application is allowable.
As to dependent claims 8-11, 13-15, and 21-28, these claims depend on allowable independent claims 1, 17, and 18. Therefore dependent claims 8-11, 13-15, and 21-28 are allowable also.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2021 was filed after the mailing date of the Notice of Allowance on 5/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26967/29/2021